SULLIVAN, J.
Epitomized Opinion
This was an action for personal injuries brought against the Union News Co. The evidence disclosed that Ella Freeman slipped and fell while going up a flight of stairs leading from a restaurant in the Union Depot in 'Cleveland, to the exit lead-ng to the train in the general waiting room. She had gone into the restaurant to make certain inquiries concerning a train for Painesville. The place where she fell was very slippery, due to the act that one of the agents of the Union News Co. ad washed the steps with soapy water while the laintiff was in the restaurant. The evidence also iselosed that the restaurant was maintained in onjunction with the rest of the depot for the eneral use of the public, and that the defendant ad control of the building. As the jury returned verdict for the plaintiff in the sum of $5,000, the defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As there was a community of interest between the passengers and the restaurant, the plaintiff was an invitee.
2. As the plaintiff was injured through the active operations of the defendant, the jury was entitled to consider them in order to determine.- .whether they were of a negligent character.